1.	 Thirty years ago, when the Second World War, the most devastating and bloody war in the history of mankind, came to an end, the United Nations was created.
2.	The further the years recede into the past, the more vividly human memory grasps the grandeur of the victory over fascism, which immensely influenced the entire ensuing international development, the entire shape of the present-day world. The alliance of peoples worked out in the struggle against fascism convincingly demonstrated the possibility not only of coexistence but also of co-operation among States with different social systems in the interest of strengthening peace and international security. This experience acquires special significance in our own time, when a historical turn is taking place from the period of the "cold war" towards the relaxation of tensions and to ever more stable peaceful coexistence.
3.	Changes in the balance of forces in the world arena have led to important shifts in favor of peace and have in many ways determined the development of mankind on the path of progress. Possibilities for reactionary imperialist circles to carry on their aggressive policy with impunity have been significantly reduced. It has become possible to prevent a world war because peoples and the Governments expressing their will fight actively for peace.
4.	In recent years the political atmosphere has improved considerably. Detente is ever more notice-'
beyond the confines of the European continent. Even now they are exerting a positive influence on the entire international situation, and the fundamental principles of the Final Act can also be successfully applied to other continents.
10.	It has already been justly said here that the main task now is to translate into deeds the understandings reached and to make further progress towards the consolidation of peace and co-operation.
11.	Of great importance in the strengthening of peace and in the improvement of the international atmosphere was the ending of the war in Indo-China, whose peoples defended their sovereignty and national independence in a long, difficult struggle against the forces of aggression and colonialism.
12.	With a profound sense of fraternal solidarity we warmly welcome on behalf of the Ukrainian people the representatives of the Democratic Republic of Viet Nam and the Republic of South Viet Nam the entire heroic Vietnamese people and we express our deep regret over the fact that the position of the United States has thus far prevented both Vietnamese States from being admitted to the United Nations. The Ukrainian SSR most emphatically supports the applications of the Governments of both Vietnamese States for admission to the United Nations. Their admission to this world Organization would serve its interests and would make an important contribution to the cause of deepening detente, strengthening inter-national peace and security and broadening cooperation among peoples.
13.	While taking note of the substantive positive changes that have occurred in the international situation, one should not forget that the stockpiling and modernization of both conventional and strategic weapons goes on unabated in the world. The destructive capability of the latter long ago surpassed all the limits of reality. To deprive a potential adversary of his life more than once is senseless, yet the arms race, spurred on by those who profit from the manufacture of weapons, continues.
14.	The arms race not only hinders peaceful development; it poisons the international atmosphere. It is the arms race which now constitutes the main danger to the cause of international peace and security.
15.	The various "theories" about the "acceptability" of nuclear conflicts, of "nuclear deterrents", of "nuclear first-strike capability" etc., have a direct relation to the arms race and the growing military expenditures. The inhuman thesis to the effect that "nuclear war is not so bad", that each generation allegedly should have "its own war", has also been circulated, and recently even from this rostrum the representative of one country, in his wishful thinking, gloomily asserted that a nuclear war is just around the corner. All this is nothing more than inculcating the idea of the un-avoidability of wars, both nuclear and non-nuclear.
16.	It is regrettable that a State Member of the United Nations, and furthermore a permanent member of the Security Council, should use the lofty rostrum of the United Nations for the irresponsible dissemination of ideas which are in flagrant contradiction to the generally recognized purposes and principles of the Charter of the United Nations. Instead of making his contribution to the common cause of the struggle for the strengthening of international peace and security, the representative of that Power strives to increase tension and to sow animosity and hatred among States. In fact, he virtually instigates new military conflicts.
17.	If one discards the verbal chaff from the statement of the representative of China, it can easily be seen that he comes out against peaceful coexistence, the relaxation of tension, disarmament and the prohibition of nuclear weapons for all time. In other words, the Maoists are against the consolidation of international peace and security; they are against the achievement of the main objective of the United Nations, which is "to save succeeding generations from the scourge of war". Their vicious anti-Sovietism, although disguised, in several cases, in pseudo-revolutionary phraseology, only emphasizes the proximity of their positions to those of the most reactionary imperialist and revenge-seeking circles and their collusion with those circles.
18.	The new-born apologists of war, the enemies of detente, fiercely resist the positive processes now taking place in international relations. It is our universal duty to isolate these enemies of peace rather than to allow them to return mankind to the dangerous times of the "cold war".
19.	Indeed, while, thanks to the efforts of peace- loving countries primarily those of the socialist community it has been possible to avert a world nuclear war, so-called local wars using conventional weapons have repeatedly broken out in Asia, Africa, the Middle East and Latin America. Millions of human beings have perished in these wars which have been unleashed as a result of the unwillingness of reactionary forces to reconcile themselves to the liberation of peoples. To prevent imperialists from unleashing wars and military conflicts is the most important task confronting the United Nations and all of peace-loving mankind. If that task is fulfilled, the elimination of wars from the life of society will become a complete reality.
20.	The primary requirement of our time indeed the imperative need of our time is to seek a reduction and then the cessation of the arms race, in order to advance along the road to general and complete disarmament.
21.	As a result of the efforts of many States, important agreements have recently been achieved which have led to a considerable reduction in nuclear tests, to the prohibition of the proliferation of nuclear weap-ons, to the ban on the placement of those weapons in outer space, on the sea-bed or the ocean floor, and • to the prohibition of the development, manufacture or stockpiling of bacteriological (biological) and toxin weapons.
22.	As at the beginning of the "nuclear era" three or four decades ago, mankind is now on the threshold of new, even greater scientific achievements, the results of which can also be used for military purposes. What happened to discoveries in the nuclear field may happen again to possible discoveries in other fields of scientific and technological progress if measures to prevent this are not taken now. As Leonid 1. Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, stressed:
"The level of present-day science and technology is such that there arises a serious danger of the development of still more frightful weapons than nuclear arms. Human reason and conscience dictate the need for erecting an insurmountable barrier to the development of such weapons."
That is precisely why we welcome and fully support the new significant initiative of the Soviet Government regarding the conclusion of an agreement on the prohibition of the development and manufacture of new types of weapons of mass destruction and of new systems based on such weapons.
23.	Each year, the persistent voice of the over-whelming majority of States is heard from this rostrum calling for and demanding the immediate cessation of nuclear testing. Another proposal of the Soviet Union submitted at the current session also fully corresponds to these appeals: the proposal for the conclusion of a treaty on the complete and general prohibition of nuclear tests [see A/10241, annex]. It appears to us that attitudes towards this proposal will serve as a reliable criterion in determining who genuinely supports real measures to curb the arms race and who opposes them. We are convinced that the adoption of the proposals of the Soviet Union will bring mankind considerably closer to the solution of the most important question of our day: the prohibition of the use of nuclear weapons and then their removal from the arsenals of all States.
24.	It is more than high time that the comprehensive prohibition of chemical weapons one of the various types of weapons of mass destruction should be taken as a measure of practical disarmament. The United Nations must once again come out in favor of solving the problem of the prohibition of chemical weapons in the nearest future.
25.	Taking into account the scope of the arms race and the importance for the present and the future of mankind of curbing this dangerous process, it is necessary for the energetic efforts of the countries of the socialist community aimed at the solution of the disarmament problem to be adequately supported by the efforts of all States Members of the United Nations. Abundant opportunities for this will be provided by a world disarmament conference. However, the preparatory work for the conference should be stepped up since, owing to the resistance of one or two coun-tries, this work has been proceeding at a slow pace.
26.	The implementation of the decisions of the Gen-eral Assembly relating to the non-use of force, the prohibition for all time of the use of nuclear weapons and the reduction of the military budgets of States permanent members of the Security Council still retains all its importance.
27.	After the elimination of the hotbed of military conflict in Indo-China, the Middle East remains the most explosive area. The United Nations has repeat-edly examined the situation in that area and today everybody, or perhaps almost everybody, agrees that to achieve a final settlement of this problem it is necessary to liberate all Arab lands seized by Israel in 1967, to secure the legitimate rights of the Arab people of Palestine, including their right to the establishment of their own State, and to guarantee the rights of all countries of the Middle East to independent existence and development.
28.	The Geneva Peace Conference on the Middle East is the proper body for a comprehensive examination of the ways to settle this problem. What is hindering that settlement? First of all, it is the aggressive policy of Israel, supported by its patrons, which cherish the quite groundless hope that the problem of the Middle East can be settled at the expense of the legitimate rights and interests of the Arab peoples. This explains the delaying tactics in the resumption of the work of the Geneva Peace Conference and the desire to postpone to the Greek Calends a comprehensive settlement and to replace it by so-called partial measures.
29.	The speediest possible resumption of the work of the Geneva Peace Conference certainly a conference which should be seriously prepared and in which the representatives of the Palestine Liberation Organization [.PLO] should participate is the surest way to a settlement. That Conference, I would note in passing, could not only examine this problem in its entirety, but could also take decisions on partial measures which, of course, should be implemented in conjunction with the general settlement and within its framework. In this way, and only in this way, can the establishment of a durable peace in the Middle East be promoted.
30.	It is necessary to eliminate the dangerous hotbed of tension in Cyprus. The successful completion of the Conference on Security and Co-operation in Europe, to whose documents the signatures of Cyprus and other countries whose interests are directly affected by the developments in Cyprus are affixed, provides a favorable political climate for the peaceful solution of the Cyprus problem. It is essential that there be full compliance with the relevant United Nations resolutions on Cyprus, which guarantee its sovereignty, independence and territorial integrity.
31.	Tension still prevails on the Korean peninsula. The cessation of interference by imperialist forces in the internal affairs of Korea, the withdrawal of all foreign troops from the territory of South Korea and the prompt conversion of the armistice into a lasting peace are the key to the solution of the question of the independent and peaceful reunification of Korea. It is exactly to this end that the draft resolution one of the sponsors of which is the Ukrainian SSR on the creation of favorable conditions for converting the armistice to a durable peace in Korea and accelerating the independent and peaceful reunification of Korea [A/10191 and Add.1-3, annex] is aimed.
32.	During the years of political independence the developing countries have scored certain successes in their economic development. However, their economic situation remains difficult. That is due to a considerable degree to their unequal and dependent position in the world capitalist economy. It is precisely the developing countries which are most sensitive to the consequences of the profound crises in the capitalist economy. That is why the question of the developing countries gaining full economic independence and equality in international economic relations is so urgent.
33.	The recent seventh special session of the General Assembly on the question of development and international economic co-operation was a new step along the road to the achievement of those aims. The Ukrainian SSR, like the other socialist countries, fully endorsed the progressive decisions taken at that session directed at the elimination of unequal treatment for the developing countries in the world capitalist economy. It is important to note that the decisions of the seventh special session emphasized the significance of the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)] and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. As is known, as a result of the will of the overwhelming majority of the States Members of the United Nations, important political provisions are set out in these documents, emphasizing the close relationship between the problems of strengthening peace, international security, disarmament, and social and economic development. It is difficult to hope, without securing the necessary political conditions, that a successful solution of the important economic problems facing all countries in the world, including the developing countries, can be achieved.
34.	Today, as 30 years ago, the main task of the United Nations consists in safeguarding a durable peace and consolidating international security. The road towards a durable peace and the progress of mankind can be sought through detente and disarmament, which provide the necessary conditions for the solution of the problems of development. The consolidation of peace on earth will create favorable opportunities for bringing about economic and social progress for all peoples.
35.	In 1975 approximately 30 million people still remain under the yoke of colonial and racist regimes. This means that the resolute struggle for the complete eradication of colonialism and apartheid from our planet must be carried through to its conclusion. Now that we have witnessed the collapse of the Portuguese colonial empire, the United Nations must ensure the adoption of measures for granting independence without delay to the peoples of all the remaining colonial territories. That would be a worthy crowning of United Nations endeavors which began 15 years ago with the adoption, on the initiative of the Soviet Union, of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)].
36.	It is known that the United Nations has pro-claimed this year as International Women's Year. In our opinion, the United Nations and its organs should deal even more actively with the question of securing equality for women, who make up half of mankind, and especially with the question of guaranteeing them equal political and economic rights with men and promoting their wider participation in the struggle for peace, international co-operation and progressive economic development. This was also confirmed by the World Conference of the International Women's Year, held in Mexico under the auspices of the United Nations.
37. Our delegation considers it necessary to stress that one of the most important human rights is the right of every person to live in peace and security.
38.	Besides this, the most urgent question for the working people of a great many countries is the effective guaranteeing of the right to work, to education and to medical care and other social and economic rights. Indeed, it is a fact that the continuing crisis shaking the capitalist economy results in growing unemployment on a massive scale in some countries constant price increases, increasingly meager opportunities for education and inadequate medical care due to sinking living standards. Hushing up or ignoring the importance of human rights in these fields, which are of vital importance to millions of people, may create a somewhat distorted picture of the state of affairs with regard to the safeguarding of human rights in the contemporary world.
39.	We believe that the safeguarding of human rights means, first of all, a resolute struggle against racism, fascism, and similar ideologies and practices inspired by the hatred of one's fellow men. And the United Nations, which is called upon "to reaffirm faith in fundamental human rights, in the dignity and worth of the human person", cannot pass over the flagrant violations of human rights being committed by the fascist junta in Chile. We voice our solidarity with the Chilean people in their struggle for the restoration of democratic rights and freedoms, and demand the immediate release of Luis Corvalan and other democrats languishing in the prisons of the junta.
40.	The United Nations faces major and responsible tasks, and today as never before it has real opportunities to solve the problems on its agenda on condition, of course, that its Charter, the corner-stone of the United Nations, remains inviolable. The United Nations has lived through the years and has been strengthened thanks to the fact that as an international organization it favors the consolidation of peace and international security.
41.	The thirtieth session of the General Assembly will come to an end, and the last quarter of the twentieth century will commence. May the resolutions which the General Assembly will adopt at its current session contribute to the solution of the problems facing the international community in a period when the restructuring of relations among States on the basis of the principles of peaceful coexistence and respect for the rights of all peoples to free and independent development is under way.




